        Case 4:19-cv-00068-JTJ Document 33 Filed 09/30/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


MOUNTAIN WEST FARM BUREAU                      Cause No. CV 19-68-GF-BMM-JTJ
MUTUAL INSURANCE COMPANY
INC.,                                                       ORDER

                                  Plaintiff,

            -vs-


MELISSA BANCO and SAYDEE
REEVES,

                               Defendants.

      Based on Plaintiffs’s Unopposed Motion, and for good cause appearing,

      IT IS HEREBY ORDERED that this matter is voluntarily dismissed without

prejudice pursuant to Rule 41(a)(2), F.R.Civ.P, with each party bearing its or her

own costs and fees.

      DATED this 30th day of September, 2020.




                                         -1-
